Case 3:18-cr-00125-JWD-RLB   Document 1   10/11/18 Page 1 of 19
LAED CM/ECF - Live                                                              file:///I:/lamd_docketing/LHiltz/docket sheet.htm
                          Case 3:18-cr-00125-JWD-RLB    Document 1      10/11/18 Page 2 of 19


              Query
              Reports
              Utilities
              Logout

                                                                                               CLOSED,SINGLE

                                         U.S. District Court
                             Eastern District of Louisiana (New Orleans)
                      CRIMINAL DOCKET FOR CASE #: 2:17-cr-00113-LMA-MBN-1


         Case title: USA v. Roberts                                  Date Filed: 06/19/2017
         Magistrate judge case number: 2:17-mj-00056-LMA-MBN         Date Terminated: 12/21/2017


         Assigned to: Judge Lance M Africk
         Referred to: Magistrate Judge Michael
         North

         Defendant (1)
         Christopher Karl Roberts                      represented by Claude J. Kelly
         TERMINATED: 12/21/2017                                       Federal Public Defender's Office
                                                                      Hale Boggs Federal Building
                                                                      500 Poydras Street
                                                                      Room 318
                                                                      New Orleans, LA 70130
                                                                      504-589-7939
                                                                      Email: claude_kelly@fd.org
                                                                      TERMINATED: 05/31/2017
                                                                      LEAD ATTORNEY
                                                                      Designation: Public Defender
                                                                      Appointment

                                                                      Gary V. Schwabe , Jr.
                                                                      Federal Public Defender (New Orleans)
                                                                      Hale Boggs Federal Building
                                                                      500 Poydras St.
                                                                      Room 318
                                                                      New Orleans, LA 70130
                                                                      504-589-7930
                                                                      Email: gary_schwabe@fd.org
                                                                      LEAD ATTORNEY
                                                                      ATTORNEY TO BE NOTICED
                                                                      Designation: Public Defender
                                                                      Appointment

         Pending Counts                                               Disposition


1 of 7                                                                                                     10/11/2018, 1:55 PM
LAED CM/ECF - Live                                                          file:///I:/lamd_docketing/LHiltz/docket sheet.htm
                      Case 3:18-cr-00125-JWD-RLB    Document 1      10/11/18 Page 3 of 19

         49:46317(a)(1)KNOWINGLY AND
         WILLFULLY SERVED AND
         ATTEMPTED TO SERVE AS AN
                                                                  Sentenced 12/21/2017.
         AIRMAN WITHOUT AN AIRMAN'S
         CERTIFICATE
         (2)

         Highest Offense Level (Opening)
         Felony

         Terminated Counts                                        Disposition
         49:46317(a)(1)KNOWINGLY AND
         WILLFULLY SERVED AND
         ATTEMPTED TO SERVE AS AN
                                                                  Dismissed 12/21/2017.
         AIRMAN WITHOUT AN AIRMAN'S
         CERTIFICATE
         (1)

         Highest Offense Level (Terminated)
         Felony

         Complaints                                               Disposition
         49:46306(b)(7) and 46317(a)(1)
         KNOWINGLY AND WILLFULLY
         SERVES OR ATTEMPTS TO SERVE IN
         ANY CAPACITY AS AN AIRMAN
         WITHOUT AN AIRMAN'S
         CERTIFICATE AUTHORIZING THE
         INDIVIDUAL TO SERVE IN THAT
         CAPACITY



         Plaintiff
         USA                                       represented by Dall Kammer
                                                                  U. S. Attorney's Office (New Orleans)
                                                                  650 Poydras St.
                                                                  Suite 1600
                                                                  New Orleans, LA 70130
                                                                  504-680-3168
                                                                  Email: dall.kammer@usdoj.gov
                                                                  LEAD ATTORNEY
                                                                  ATTORNEY TO BE NOTICED
                                                                  Designation: Assistant U.S. Attorney

                                                                  Mimi Tuong Nguyen
                                                                  U. S. Attorney's Office (New Orleans)



2 of 7                                                                                                 10/11/2018, 1:55 PM
LAED CM/ECF - Live                                                                file:///I:/lamd_docketing/LHiltz/docket sheet.htm
                      Case 3:18-cr-00125-JWD-RLB          Document 1      10/11/18 Page 4 of 19

                                                                       650 Poydras St.
                                                                       Suite 1600
                                                                       New Orleans, LA 70130
                                                                       504-680-3076
                                                                       Email: mimi.nguyen@usdoj.gov
                                                                       TERMINATED: 03/07/2018
                                                                       LEAD ATTORNEY
                                                                       Designation: Assistant U.S. Attorney


         Date Filed     #   Docket Text
         05/18/2017      1 COMPLAINT signed by Magistrate Judge Joseph C. Wilkinson, Jr as to Christopher
                           Karl Roberts (1). (Attachments: # 1 Criminal Magistrate Case Sheet) (tbl) [2:17-
                           mj-00056-LMA-MBN] (Entered: 05/19/2017)
         05/26/2017      3 Rule 5(c)(3) Documents Received as to Christopher Karl Roberts from Southern
                           District of Florida (Attachments: # 1 Papers from other district)(lag) [2:17-mj-00056-
                           LMA-MBN] (Entered: 05/26/2017)
         05/31/2017      5 PRETRIAL BAIL REPORT as to Christopher Karl Roberts. NOTE: The attached
                           document will only be accessible to the criminal duty judge for bail determination
                           proceedings. After the proceedings are completed, only Probation will have access.
                           (Attachments: # 1 Bail Report)(Robert, Cheryl) [2:17-mj-00056-LMA-MBN]
                           (Entered: 05/31/2017)
         05/31/2017      6 Minute Entry for proceedings held before Magistrate Judge Karen Wells Roby:Initial
                           Appearance as to Christopher Karl Roberts held on 5/31/2017. Appearance entered
                           by Gary V. Schwabe, Jr for Christopher Karl Roberts. Defendant released on bond set
                           in Southern District of Florida. (Court Reporter Crim Mag.) (tbl) [2:17-mj-00056-
                           LMA-MBN] (Entered: 06/01/2017)
         05/31/2017      7 ORDER APPOINTING FEDERAL PUBLIC DEFENDER as to Christopher Karl
                           Roberts. Claude J. Kelly for Christopher Karl Roberts appointed. Signed by
                           Magistrate Judge Karen Wells Roby on 5/31/2017. (tbl) [2:17-mj-00056-LMA-MBN]
                           (Entered: 06/01/2017)
         05/31/2017      8 CJA 23 Financial Affidavit by Christopher Karl Roberts (tbl) [2:17-mj-00056-LMA-
                           MBN] (Entered: 06/01/2017)
         05/31/2017      9 WAIVER of Preliminary Examination or Hearing by Christopher Karl Roberts (tbl)
                           [2:17-mj-00056-LMA-MBN] (Entered: 06/01/2017)
         06/14/2017     10 EXPARTE/CONSENT MOTION to Modify Conditions of Release Modify Bond
                           Conditions by Christopher Karl Roberts. (Attachments: # 1 Proposed Order)
                           (Schwabe, Gary) [2:17-mj-00056-LMA-MBN] (Entered: 06/14/2017)
         06/15/2017     11 ORDER granting 10 Motion to Modify Conditions of Release as to Christopher Karl
                           Roberts (1). Bond is amended as set forth herein. Signed by Judge Lance M Africk
                           on 6/15/2017. (tbl) [2:17-mj-00056-LMA-MBN] (Entered: 06/15/2017)
         06/19/2017     12 INFORMATION (Felony) as to Christopher Karl Roberts (1) count(s) 1-2.
                           (Attachments: # 1 Criminal Defendant Information Sheet, # 2 Criminal Magistrate
                           Case Sheet) (ajn) (Entered: 06/21/2017)




3 of 7                                                                                                       10/11/2018, 1:55 PM
LAED CM/ECF - Live                                                                file:///I:/lamd_docketing/LHiltz/docket sheet.htm
                      Case 3:18-cr-00125-JWD-RLB          Document 1      10/11/18 Page 5 of 19

         06/19/2017     13 EXPARTE/CONSENT MOTION for Issuance of Summons by USA as to
                           Christopher Karl Roberts. Motion(s) referred to Duty Magistrate. (ajn) (CC: USM
                           and Crim Mag.) (Entered: 06/21/2017)
         06/20/2017     14 ORDER granting 13 Motion for Issuance of Summons as to Christopher Karl Roberts
                           (1). Initial Appearance and Arraignment set for 6/29/2017 02:00 PM before Duty
                           Magistrate. Signed by Magistrate Judge Joseph C. Wilkinson, Jr on 6/20/2017. (ajn)
                           (CC: USM and Crim Mag.) (Entered: 06/21/2017)
         06/26/2017     16 NOTICE OF HEARING as to Christopher Karl Roberts. Arraignment set for
                           6/29/2017 02:00 PM before Duty Magistrate. (blg) (Entered: 06/26/2017)
         06/29/2017     18 Minute Entry for proceedings held before Magistrate Judge Janis van Meerveld:
                           Arraignment as to Christopher Karl Roberts (1) Count 1-2 held on 6/29/2017.
                           Defendant released on original bond. Pretrial Conference set for 7/27/2017 at 3:00
                           PM before Judge Lance M Africk. Jury Trial set for 8/21/2017 at 8:30 AM before
                           Judge Lance M Africk. (Court Reporter Magistrate Clerical.) (bwn) (Entered:
                           06/30/2017)
         06/29/2017     19 WAIVER OF INDICTMENT by Christopher Karl Roberts. (bwn) (Entered:
                           06/30/2017)
         07/03/2017     20 NOTICE OF HEARING as to Christopher Karl Roberts. Jury Trial set for 8/21/2017
                           08:30 AM before Judge Lance M Africk. Pretrial Conference set for 7/27/2017 03:00
                           PM before Judge Lance M Africk. (blg) (Entered: 07/03/2017)
         07/06/2017     21 ORDER as to Christopher Karl Roberts: Pretrial Conference RESET for 8/10/2017
                           04:00 PM before Judge Lance M Africk. Signed by Judge Lance M Africk on
                           7/6/2017. (blg) (Entered: 07/06/2017)
         07/06/2017     22 NOTICE OF HEARING as to Christopher Karl Roberts. Rearraignment set for
                           8/10/2017 02:00 PM before Judge Lance M Africk. (blg) (Entered: 07/06/2017)
         08/09/2017     24 RELEASE STATUS REPORT PLEA as to Christopher Karl Roberts. NOTE: This
                           document will only be accessible to the District Judge. It may be shared with the U.S.
                           Attorney's Office and defense counsel but should not leave the courtroom. Other
                           defendants in this case and the general public will NOT be able to view this
                           document. Any attachments will only be accessible to the District Judge.
                           (Attachments: # 1 Bond report)(Robert, Cheryl) (Entered: 08/09/2017)
         08/10/2017     25 Minute Entry for proceedings held before Judge Lance M Africk: Rearraignment for
                           Christopher Karl Roberts (1) Count 2 held on 8/10/2017. Sentencing set for
                           11/2/2017 02:00 PM before Judge Lance M Africk. Defendant released on previous
                           bond. (Court Reporter Karen Ibos.) (blg) (Entered: 08/10/2017)
         08/10/2017     26 PLEA AGREEMENT by USA as to Christopher Karl Roberts. (blg) (Additional
                           attachment(s) added on 8/10/2017: # 1 SEALED - Exhibit A) (blg). (Entered:
                           08/10/2017)
         08/10/2017     27 Factual Basis by USA as to Christopher Karl Roberts. (blg) (Entered: 08/10/2017)
         08/10/2017     28 NOTICE OF HEARING as to Christopher Karl Roberts. Sentencing set for
                           11/2/2017 02:00 PM before Judge Lance M Africk. (blg) (Entered: 08/10/2017)
         08/11/2017     29 EXPARTE/CONSENT MOTION to Continue Trial by USA as to Christopher Karl
                           Roberts. (Attachments: # 1 Proposed Order)(Nguyen, Mimi) (Entered: 08/11/2017)


4 of 7                                                                                                       10/11/2018, 1:55 PM
LAED CM/ECF - Live                                                                 file:///I:/lamd_docketing/LHiltz/docket sheet.htm
                      Case 3:18-cr-00125-JWD-RLB          Document 1      10/11/18 Page 6 of 19

         08/15/2017     30 ORDER as to Christopher Karl Roberts: ORDERED that the 29 MOTION to
                           Continue Trial is DISMISSED as moot. Signed by Judge Lance M Africk on
                           8/15/2017. (blg) (Entered: 08/15/2017)
         10/06/2017     31 EXPARTE/CONSENT MOTION, PROBATION CONTINUANCE REQUEST as to
                           Christopher Karl Roberts. NOTE: This document will only be accessible to the
                           District Judge. (Coleman, Tracy) (Entered: 10/06/2017)
         10/10/2017     32 ORDER granting 31 Probation Continurance Request as to Christopher Karl Roberts
                           (1); Sentencing in this matter is CONTINUED to 11/30/2017 at 2:00 p.m. Signed by
                           Judge Lance M Africk on 10/10/2017. (blg) (Entered: 10/10/2017)
         10/11/2017     33 RE-NOTICE OF HEARING as to Christopher Karl Roberts. Sentencing reset for
                           11/30/2017 02:00 PM before Judge Lance M Africk. (blg) (Entered: 10/11/2017)
         10/26/2017     34 DRAFT PRESENTENCE INVESTIGATION REPORT as to Christopher Karl
                           Roberts. NOTE: This document will only be accessible to the government attorney
                           and the attorney for the applicable defendant. The judge in this case, other defendants
                           and the general public will NOT be able to view this draft document. Parties should
                           submit objections not more than 14 days after the initial disclosure of the
                           presentencing report. (Coleman, Tracy) (Entered: 10/26/2017)
         11/20/2017     35 ORDER as to Christopher Karl Roberts: Sentencing RESET for 12/14/2017 02:00
                           PM before Judge Lance M Africk. Signed by Judge Lance M Africk on 11/20/2017.
                           (blg) (Entered: 11/20/2017)
         11/20/2017     36 RE-NOTICE OF HEARING as to Christopher Karl Roberts. Sentencing reset for
                           12/14/2017 02:00 PM before Judge Lance M Africk. (blg) (Entered: 11/20/2017)
         11/21/2017     37 FINAL PRESENTENCE INVESTIGATION REPORT as to Christopher Karl
                           Roberts. NOTE: This document will only be accessible to the District Judge, the
                           government attorney and the attorney for the applicable defendant. Other defendants
                           in the case and the general public will NOT be able to view this document. (Coleman,
                           Tracy) (Entered: 11/21/2017)
         11/21/2017     38 SENTENCING RECOMMENDATION as to Christopher Karl Roberts. NOTE: This
                           document will only be accessible to the District Judge. (Attachments: # 1 Surrender
                           Order)(Coleman, Tracy) (Entered: 11/21/2017)
         11/29/2017     39 RELEASE STATUS REPORT SENTENCING as to Christopher Karl Roberts.
                           NOTE: This document will only be accessible to the District Judge. It may be shared
                           with the U.S. Attorney's Office and defense counsel but should not leave the
                           courtroom. Other defendants in this case and the general public will NOT be able to
                           view this document. Any attachments will only be accessible to the District Judge.
                           (Robert, Cheryl) (Entered: 11/29/2017)
         12/04/2017     40 ORDER as to Christopher Karl Roberts: Sentencing RESET for 12/21/2017 10:00
                           AM before Judge Lance M Africk. Signed by Judge Lance M Africk on 12/4/2017.
                           (blg) (Entered: 12/04/2017)
         12/04/2017     41 RE-NOTICE OF HEARING as to Christopher Karl Roberts. Sentencing reset for
                           12/21/2017 10:00 AM before Judge Lance M Africk. (blg) (Entered: 12/04/2017)
         12/19/2017     42 ORDER as to Christopher Karl Roberts: this Court is considering an upward variance
                           for the reasons set forth in Title 18 U.S.C. 3553(a). Signed by Judge Lance M Africk



5 of 7                                                                                                        10/11/2018, 1:55 PM
LAED CM/ECF - Live                                                               file:///I:/lamd_docketing/LHiltz/docket sheet.htm
                      Case 3:18-cr-00125-JWD-RLB         Document 1      10/11/18 Page 7 of 19

                            on 12/19/2017. (blg) (Entered: 12/19/2017)
         12/21/2017     43 Minute Entry for proceedings held before Judge Lance M Africk: Sentencing held on
                           12/21/2017 for Christopher Karl Roberts (1), Count(s) 1, Dismissed 12/21/2017.;
                           Count(s) 2, Sentenced 12/21/2017. (Court Reporter Mary Thompson.) (blg) (Entered:
                           12/21/2017)
         12/21/2017     44 JUDGMENT as to Christopher Karl Roberts (1), Count(s) 1, Dismissed 12/21/2017.;
                           Count(s) 2, Sentenced 12/21/2017. Signed by Judge Lance M Africk on 12/21/2017.
                           (blg) (Entered: 12/21/2017)
         01/16/2018     45 EXPARTE/CONSENT MOTION to Travel by Christopher Karl Roberts.
                           (Attachments: # 1 Proposed Order, # 2 Exhibit)(Schwabe, Gary) (Entered:
                           01/16/2018)
         01/16/2018     46 ORDER granting 45 Motion to Travel as to Christopher Karl Roberts (1). Signed by
                           Judge Lance M Africk on 1/16/2018. (blg) (Entered: 01/16/2018)
         02/09/2018     47 EXPARTE/CONSENT MOTION and ORDER to Modify Conditions of Release by
                           US Probation as to Christopher Karl Roberts. (cms) (Entered: 02/12/2018)
         02/09/2018     48 TEXT ORDER re 47 Motion to Modify Conditions of Release as to Christopher Karl
                           Roberts (1). Signed by Judge Lance M Africk on 2/7/2018. (cms) (Entered:
                           02/14/2018)
         03/06/2018     51 EXPARTE/CONSENT MOTION to Substitute Attorney by USA as to Christopher
                           Karl Roberts. (Attachments: # 1 Proposed Order)(Nguyen, Mimi) (Entered:
                           03/06/2018)
         03/07/2018     52 ORDER granting 51 Motion to Substitute Attorney. Dall Kammer for USA replacing
                           Mimi Tuong Nguyen as to Christopher Karl Roberts (1). Signed by Judge Lance M
                           Africk on 3/7/2018. (blg) (Entered: 03/07/2018)
         03/14/2018     53 Minute Entry for proceedings held before Magistrate Judge Daniel E. Knowles, III:
                           Initial Appearance re Revocation of Probation as to Christopher Karl Roberts held on
                           3/14/2018. Defendant released on bond. Status Hearing set for 3/22/2018 02:00 PM
                           before Judge Lance M Africk. (Court Reporter Magistrate Clerical.) (blg) (Entered:
                           03/14/2018)
         03/14/2018     54 ORDER APPOINTING FEDERAL PUBLIC DEFENDER as to Christopher Karl
                           Roberts. Signed by Magistrate Judge Daniel E. Knowles, III on 3/14/2018. (blg)
                           Modified on 3/20/2018 (blg). (Entered: 03/14/2018)
         03/14/2018     55 CJA 23 Financial Affidavit by Christopher Karl Roberts. (blg) (Entered: 03/14/2018)
         03/14/2018     56 Unsecured Bond Set & Executed as to Christopher Karl Roberts in amount of $
                           5,000.00. Defendant released on bond. (blg) (Entered: 03/14/2018)
         03/14/2018     57 ORDER Setting Conditions of Release as to Christopher Karl Roberts (1). Signed by
                           Magistrate Judge Daniel E. Knowles, III on 3/14/2018. (blg) Modified on 3/20/2018
                           (blg). (Entered: 03/14/2018)
         03/14/2018     58 NOTICE OF HEARING as to Christopher Karl Roberts. Status Hearing set for
                           3/22/2018 02:00 PM before Judge Lance M Africk. (blg) (Entered: 03/14/2018)
         03/22/2018     59 Minute Entry for proceedings held before Judge Lance M Africk:Status Hearing re
                           violation of probation as to Christopher Karl Roberts held on 3/22/2018. ORDERED


6 of 7                                                                                                      10/11/2018, 1:55 PM
LAED CM/ECF - Live                                                                    file:///I:/lamd_docketing/LHiltz/docket sheet.htm
                     Case 3:18-cr-00125-JWD-RLB          Document 1           10/11/18 Page 8 of 19

                          the defendant's terms of supervision are modified as stated herein. (Court Reporter
                          Sandy Minutillo.) (blg) (Entered: 03/22/2018)



                                             PACER Service Center
                                                 Transaction Receipt
                                                   10/11/2018 13:50:27
                            PACER                                 Client
                                         lm6285:4218557:4215175
                            Login:                                Code:
                                                                  Search       2:17-cr-00113-
                            Description: Docket Report
                                                                  Criteria:    LMA-MBN
                            Billable
                                         5                        Cost:        0.50
                            Pages:




7 of 7                                                                                                           10/11/2018, 1:55 PM
Case 3:18-cr-00125-JWD-RLB   Document 1   10/11/18 Page 9 of 19
Case 3:18-cr-00125-JWD-RLB   Document 1   10/11/18 Page 10 of 19
Case 3:18-cr-00125-JWD-RLB   Document 1   10/11/18 Page 11 of 19
Case 3:18-cr-00125-JWD-RLB   Document 1   10/11/18 Page 12 of 19
Case 3:18-cr-00125-JWD-RLB   Document 1   10/11/18 Page 13 of 19
Case 3:18-cr-00125-JWD-RLB   Document 1   10/11/18 Page 14 of 19
Case 3:18-cr-00125-JWD-RLB   Document 1   10/11/18 Page 15 of 19
Case 3:18-cr-00125-JWD-RLB   Document 1   10/11/18 Page 16 of 19
                         Case
                          Case:
                              3:18-cr-00125-JWD-RLB
                                 2:17-cr-00113, Document:Document
                                                          44, Filed:XXX-XX-XXXX,
                                                                       10/11/18 Page
                                                                                 Page 17
                                                                                      2 ofof419
AO 245B      (Rev. 09/11) Judgment in a Criminal Case
             Sheet 4—Probation
                                                                                                               Judgment—Page   2    of         4
DEFENDANT:                    CHRISTOPHER KARL ROBERTS
CASE NUMBER:                  17-113 “I”
                                                    PROBATION

The defendant is hereby sentenced to probation for a term of :
60 months.




The defendant shall not commit another federal, state or local crime.
 The defendant shall not unlawfully possess a controlled substance. The defendant shall refrain from any unlawful use of a controlled
substance. The defendant shall submit to one drug test within 15 days of placement on probation and at least two periodic drug tests
thereafter, as determined by the court.
G The above drug testing condition is suspended, based on the court’s determination that the defendant poses a low risk of
       future substance abuse. (Check, if applicable.)
T      The defendant shall not possess a firearm, ammunition, destructive device, or any other dangerous weapon. (Check, if applicable.)
T      The defendant shall cooperate in the collection of DNA as directed by the probation officer. (Check, if applicable.)
G The defendant shall comply with the requirements of the Sex Offender Registration and Notification Act (42 U.S.C. § 16901, et seq.)
       as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in which he or she resides,
       works, is a student, or was convicted of a qualifying offense. (Check, if applicable.)
G The defendant shall participate in an approved program for domestic violence.            (Check, if applicable.)

       If this judgment imposes a fine or restitution, it is a condition of probation that the defendant pay in accordance with the Schedule of
Payments sheet of this judgment.
          The defendant must comply with the standard conditions that have been adopted by this court as well as with any additional conditions
on the attached page.

                                             STANDARD CONDITIONS OF SUPERVISION
  1)      the defendant shall not leave the judicial district without the permission of the court or probation officer;
  2)      the defendant shall report to the probation officer in a manner and frequency directed by the court or probation officer;
  3)      the defendant shall answer truthfully all inquiries by the probation officer and follow the instructions of the probation officer;
  4)      the defendant shall support his or her dependents and meet other family responsibilities;
  5)      the defendant shall work regularly at a lawful occupation, unless excused by the probation officer for schooling, training, or other
          acceptable reasons;
  6)      the defendant shall notify the probation officer at least ten days prior to any change in residence or employment;
  7)      the defendant shall refrain from excessive use of alcohol and shall not purchase, possess, use, distribute, or administer any controlled
          substance or any paraphernalia related to any controlled substances, except as prescribed by a physician;
  8)      the defendant shall not frequent places where controlled substances are illegally sold, used, distributed, or administered;
  9)      the defendant shall not associate with any persons engaged in criminal activity and shall not associate with any person convicted of a
          felony, unless granted permission to do so by the probation officer;
 10)      the defendant shall permit a probation officer to visit him or her at any time at home or elsewhere and shall permit confiscation of any
          contraband observed in plain view of the probation officer;
 11)      the defendant shall notify the probation officer within seventy-two hours of being arrested or questioned by a law enforcement officer;
 12)      the defendant shall not enter into any agreement to act as an informer or a special agent of a law enforcement agency without the
          permission of the court; and
 13)      as directed by the probation officer, the defendant shall notify third parties of risks that may be occasioned by the defendant’s criminal
          record or personal history or characteristics and shall permit the probation officer to make such notifications and to confirm the
          defendant’s compliance with such notification requirement.
                      Case 3:18-cr-00125-JWD-RLB           Document 1       10/11/18 Page 18 of 19
AO 245B     (Rev. 09/11) Judgment in a Criminal Case
            Sheet 4C — Probation
                                                                                        Judgment—Page   3     of      4
DEFENDANT:                  CHRISTOPHER KARL ROBERTS
CASE NUMBER:                17-113 “I”

                                     SPECIAL CONDITIONS OF SUPERVISION
1)        The defendant shall be placed on home detention, and monitored by radio frequency, for a period of 6 months,
          to commence immediately. The defendant is restricted to his residence at all times except for employment;
          education; religious services; medical, substance abuse, or mental health treatment; attorney visits; court
          appearances; court-ordered obligations; or other activities as pre-approved by the United States Probation
          Officer. The defendant shall maintain a telephone at his place of residence without any special services,
          modems, answering machines, or cordless telephones for the above period. The defendant shall wear an
          electronic device, and shall observe the rules specified by the United States Probation Office. The defendant
          shall contribute to the cost of this program to the extent that the defendant is deemed capable by the United
          States Probation Officer.
2)        The defendant shall maintain full-time, legitimate employment and not be unemployed for a term of more than
          30 days unless excused for schooling, training, or other acceptable reasons. Further, the defendant shall provide
          documentation including, but not limited to pay stubs, contractual agreements, W-2 Wage and Earning
          Statements, and other documentation requested by the United States Probation Officer. If unemployed, the
          defendant shall participate in employment readiness programs, as approved by the probation officer.
3)        The defendant shall participate in a program of testing and/or treatment for alcohol abuse, which may include
          breath and urine testing and residential treatment, as directed by the United States Probation Officer. The
          defendant shall contribute to the cost of such treatment to the extent the defendant is deemed capable by the
          United States Probation Officer.
4)        As directed by the probation officer the defendant shall participate in an approved cognitive behavioral
          therapeutic treatment program and abide by all supplemental conditions of treatment. The defendant shall
          contribute to the cost of this program to the extent that the defendant is deemed capable by the United States
          Probation Officer.
                      Case 3:18-cr-00125-JWD-RLB                       Document 1         10/11/18 Page 19 of 19
AO 245B   (Rev. 09/11) Judgment in a Criminal Case
          Sheet 5 — Criminal Monetary Penalties

                                                                                              Judgment — Page          4     of         4
DEFENDANT:                        CHRISTOPHER KARL ROBERTS
CASE NUMBER:                      17-113 “I”

                                                     CRIMINAL MONETARY PENALTIES

     The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.
T    The Court finds that the defendant is not able to pay a fine. Accordingly, no fine shall be imposed.

                 Assessment                                            Fine                              Restitution
TOTALS        $ 100.00                                              $ 0                                $ 0
T The special assessment is due immediately.

G The determination of restitution is deferred until               . An Amended Judgment in a Criminal Case (AO 245C) will be entered
     after such determination.

G The defendant must make restitution (including community restitution) to the following payees in the amount listed below.
     If the defendant makes a partial payment, each payee shall receive an approximately proportioned payment, unless specified otherwise in
     the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid
     before the United States is paid.

Name of Payee                                                                                     Restitution Ordered




TOTALS                              $                                      $


G    Restitution amount ordered pursuant to plea agreement $

G    The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
     fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(f). All of the payment options on Sheet 6 may be subject
     to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

G    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

     G the interest requirement is waived for the             G fine   G restitution.
     G the interest requirement for the              G fine    G restitution is modified as follows:


* Findings for the total amount of losses are required under Chapters 109A, 110, 110A, and 113A of Title 18 for offenses committed on or after
September 13, 1994, but before April 23, 1996.
